 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DONOVIN LAST, an individual, on behalf            No. 1:20-cv-01205-DAD-JLT
     of himself and all others similarly situated,
12
                        Plaintiff,
13                                                     ORDER GRANTING DEFENDANT’S
            v.                                         UNOPPOSED MOTION FOR LEAVE TO
14                                                     FILE A FIRST AMENDED ANSWER
     M-I, L.L.C.,
15                                                     (Doc. No. 12)
                        Defendant.
16

17          This matter is before the court on the unopposed motion for leave to file a first amended

18   answer filed by defendant M-I, L.L.C. on February 26, 2021. (Doc. No. 12.) In particular,

19   defendant seeks to file a first amended answer to add a single affirmative defense. (Id.; see also

20   Doc. No. 12-1 (proposed amended answer)). On April 2, 2021, plaintiff filed a statement of non-

21   opposition to defendant’s pending motion. (Doc. No. 14.) Pursuant to General Order No. 617

22   addressing the public health emergency posed by the COVID-19 pandemic, defendant’s motion

23   was taken under submission on the papers. (Doc. No. 13.)

24          “A party may amend its pleading once as a matter of course within: (A) 21 days after

25   serving it or (B) if the pleading is one to which a responsive pleading is required, 21 days after

26   service if a responsive pleading or 21 days after service of a motion under Rule 12(b), (e), or (f),

27   whichever is earlier.” Fed. R. Civ. P. 15(a). Otherwise, a party must seek leave of court to

28   amend a pleading or receive the opposing party’s written consent. Id.
                                                       1
 1          The Federal Rules of Civil Procedure provide that leave to amend pleadings “shall be

 2   freely given when justice so requires.” Id. Nevertheless, leave to amend need not be granted

 3   when the amendment: (1) prejudices the opposing party; (2) is sought in bad faith; (3) produces

 4   an undue delay in litigation; or (4) is futile. See AmerisourceBergen Corp. v. Dialysist W. Inc.,

 5   465 F.3d 946, 951 (9th Cir. 2006) (citing Bowles v. Reade, 198 F.3d 752, 757 (9th Cir. 1999)).

 6   “Prejudice to the opposing party is the most important factor.” Jackson v. Bank of Haw., 902

 7   F.3d 1385, 1397 (9th Cir. 1990) (citing Zenith Radio Corp. v. Hazeltine Research Inc., 401 U.S.

 8   321, 330–31 (1971)). “The party opposing leave to amend bears the burden of showing

 9   prejudice.” Serpa v. SBC Telecomms., 318 F. Supp. 2d 865, 870 (N.D. Cal. 2004) (citing DCD

10   Programs, Ltd. v. Leighton, 833 F.2d 183, 187 (9th Cir. 1987)).

11          Here, by filing a statement of non-opposition to defendant’s motion for leave to file a first

12   amended answer, plaintiff has effectively provided defendant with his written consent. (Doc. No.

13   14.) In addition, by not opposing defendant’s motion, plaintiff essentially concedes that he is not

14   prejudiced by the court granting defendant leave to amend its answer.

15          Accordingly:

16          1. Defendant’s unopposed motion for leave to file a first amended answer (Doc. No. 12)

17               is granted; and

18          2. The Clerk of the Court is directed to file the proposed first amended answer

19               (Doc. No. 12-1) on the docket captioned as the first amended answer.

20   IT IS SO ORDERED.
21
        Dated:     June 2, 2021
22                                                        UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                      2
